—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 30, 2001, convicting him of criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issues raised by the defendant on this appeal are unpreserved for appellate review, and we decline to consider them in the exercise of our interest of justice jurisdiction. Florio, J.P., Luciano, Schmidt and Cozier, JJ., concur.